DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 17/435,084, was filed on 08/31/2021, and is a national stage entry of PCT/US19/39218, having the International Filing Date of 06/26/2019.  This effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgment is made that the present application, 17/435,084, was filed on 08/31/2021, and is a national stage entry of PCT/US19/39218, having the International Filing Date of 06/26/2019.  

Status of the Application
This Non-Final Office Action is in response to Applicant’s communication of 11/17/2021.
The Preliminary Amendment to the claims and specification filed on 08/31/2021 have been entered into the record. 
Claims 1-20 are pending, of which claims 1, 9, and 17 are independent.
All pending claims have been examined on the merits.  

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 11/17/2021 has been considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The term “associated with” in claims 1-20 is a relative term which renders the claim indefinite. The term “associated with” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In regards to independent claims 1, 9, and 17, they recite:
“a transaction request associated with a payment transaction for a transaction amount”, 
“the payment transaction is associated with a user”, 
“payment device data associated with a payment device of the user”, 
“the payment device associated with a debit account”,
“guarantor data identifying a guarantor associated with a credit account”,
“a hold request to an issuer system associated with the credit account”,
“the issuer system associated with the credit account”, and 
“an issuer system associated with the debit account.

Therefore, the terms “a transaction request”, “the payment transaction”, “payment device data”, “the payment device”, “guarantor data”, “a hold request”, and “an issuer system” in independent claims 1, 9, and 17 are indefinite in regards to the use of the term “associated with”.
All dependent claims are also rejected, by virtue of dependence on a rejected independent claim. 
Further in regards to claim 2, it further recites:
“payment device data associated with a payment device”
“the payment device associated with the credit account”, and 
“contact data associated with the guarantor”.

Therefore, the term “contact data” (in addition to the terms discussed in claim 1) is indefinite in regards to the use of the term “associated with”.
Further in regards to claim 4, it recites:
“user identifying data associated with the user”.

Therefore, the term “user identifying data” (in addition to the terms discussed in claim 1) is indefinite in regards to the use of the term “associated with”.
In regards to claims 6 and 8,
“a merchant associated with the payment transaction”.

Therefore, the term “a merchant” (in addition to the terms discussed in claim 1) is indefinite in regards to the use of the term “associated with”.
In regards to claims 10, 12, 14, and 16, they are respectively rejected on the same grounds as claims 2, 4, 6, and 8.
In regards to claims 18 and 20, they are respectively rejected on the same grounds as claims 2 and 4.
Claims 6, 8, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 6, 8, 14, and 16 recite the limitation " wherein during settlement of the payment transaction" in line 1.  There is insufficient antecedent basis for this limitation in the claim, because the step of “settlement of the payment transaction” is not affirmatively recited in claims 6, 8, 14, and 16 or in the claims from which they depend. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without “significantly more”.  More specifically, the claimed invention is directed to an abstract idea.
More specifically, claims 1-20 recite “Certain Methods of Organizing Human Activity", specifically “Fundamental Economic Principles or Practices (including Hedging, Insurance, Mitigating Risk)”, “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”, or “Managing Personal Behavior or Relationships or Interactions Between People (Including Social Activities, Teaching, and Following Rules or Instructions)” as discussed in MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance. 
The abstract idea elements in independent claim 1 are shown in regular font.  The “additional elements” are shown in underlined font:
1. (Original) A method for processing a payment transaction via a proxy guarantor, comprising:
receiving, with at least one processor, a transaction request associated with a payment transaction for a transaction amount, wherein the payment transaction is associated with a user, the transaction request comprising:
payment device data associated with a payment device of the user, the payment device associated with a debit account; and
guarantor data identifying a guarantor associated with a credit account;
communicating, with at least one processor, a hold request to an issuer system associated with the credit account to cause the issuer system associated with the credit account to place a hold on the credit account for at least a portion of the transaction amount; and
communicating, with at least one processor, an authorization request to an issuer system associated with the debit account.

The “additional” structural elements are: “at least one processor”, “a payment device of the user”, and “an issuer system”.
The “additional” extra-solution elements are “receiving, with at least one processor, a transaction request”, “communicating, with at least one processor, a hold request to an issuer system”, and “communicating, with at least one processor, an authorization request to an issuer system”.
This judicial exception is not integrated into a practical application, because:
The claim is directed to an abstract idea with additional generic computer elements. The generically recited computer elements (“at least one processor”, “a payment device of the user”, and “an issuer system”) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer;
The claim amounts to adding the words "apply it" (or an equivalent) with the abstract idea, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea;
The extra-solution activities (“receiving … a transaction request”, “communicating … a hold request to an issuer system”, and “communicating … an authorization request to an issuer system”) do not add a meaningful limitation to the method, as they are insignificant extra-solution activity;
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because:
The elements "alone and in combination". The  “additional” structural elements (“at least one processor”, “a payment device of the user”, and “an issuer system”), when considered separately and in combination, do not add significantly more (also known as an "inventive concept") to the abstract idea.  Instead, they merely add the words "apply it" (or an equivalent), to “apply” the abstract idea onto a general purpose computer.
In regards to the extra-solution activites (“receiving … a transaction request”, “communicating … a hold request to an issuer system”, and “communicating … an authorization request to an issuer system”), the receiving and transmitting (“communicating”) data are well-understood, routine, conventional steps performed by computers. This has been recognized by the court decisions listed in MPEP § 2106.05(d).
Independent claims 9 and 17 are rejected on the same grounds as independent claim 1.
All dependent claims are also rejected, by virtue of their dependency on a rejected independent claim, and that they merely further define the abstract idea. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. §§102(a)(1) and (a)(2) as being anticipated by US 2009/0289106 A1 to Bishop et al. (“Bishop”, Eff. Filed on May 11, 1999.  Published on Nov. 26, 2009).
In regards to claim 1,
1. (Original) A method for processing a payment transaction via a proxy guarantor, comprising:

receiving, with at least one processor, a transaction request associated with a payment transaction for a transaction amount, wherein the payment transaction is associated with a user, the transaction request comprising:

payment device data associated with a payment device of the user, 

(See Bishop, para. [0011]: “In one embodiment, a payment directory facilitates a purchase transaction by determining a payment system based upon a characteristic of a purchaser transaction device (e.g. a mobile device). In one embodiment, a purchaser transaction device communicates with a payment directory.”)

(See Bishop, para. [0127]: “For example, POS device 2310 may be: a computing device comprising a memory, a processor, an input interface and output interface; a kiosk; a personal digital assistant (PDA); a handheld computer (e.g., a Palm Pilot®, a BlackBerry®, etc.); a cellular phone; a mobile device, a magstripe reader; and/or the like. In an exemplary embodiment, POS device 2310 may be a wireless POS device.”)

(See Bishop, para. [0157]: “In one embodiment, the payment directory computer facilitates a purchase transaction by determining a payment system based upon a characteristic of a purchaser transaction device (e.g. a mobile device). For example, if the transaction device is a mobile device, the payment directory computer may determine a different payment system for processing the transaction than if the transaction device is a mobile device manufactured by (for example) Motorola®.”)

the payment device associated with a debit account; and

(See Bishop, para. [0050]: “The merchant computer and the bank computer may be interconnected via a second network, referred to as a payment network. The payment network which may be part of certain transactions represents existing proprietary networks that presently accommodate transactions for credit cards, debit cards, and other types of financial/banking cards. The payment network is a closed network that is assumed to be secure from eavesdroppers. Exemplary transaction networks may include the American Express®, VisaNet® and the Veriphone® networks.”)

(See Bishop, para. [0052]: “The account number may optionally be located on or associated with a rewards card, charge card, credit card, debit card, prepaid card, telephone card, embossed card, smartcard, magnetic stripe card, bar code card, transponder, radio frequency card or an associated account.”)

guarantor data identifying a guarantor associated with a credit account;

(See Bishop, para. [0163]: “In one embodiment, in response to determining that the value associated with the smartcard is below a predetermined threshold, the smartcard accesses a rule that is based upon a third-party's (e.g., a co-signor or guarantor of the debt associated with the source of funds for the smartcard) preference or rule to determine whether the smartcard may be reloaded.”)

communicating, with at least one processor, a hold request to an issuer system associated with the credit account to cause the issuer system associated with the credit account to place a hold on the credit account for at least a portion of the transaction amount; and

(See Bishop, para. [0070]: “If the purchaser 204 has sufficient funds available in the financial account, and suitable risk management and authentication processes do not result in a negative determination, the transaction is deemed acceptable. The transaction mechanism 202 then executes the transaction by debiting the purchaser's financial account and crediting a suitable escrow account maintained by the transaction mechanism 202. The funds debited from the purchaser's financial account preferably remain in the escrow account for some predefined period of time. The predefined period of time may be based upon the occurrence of a suitably defined escrow release event, such as any of the following events: receipt by the purchaser of the goods, services, or other value; the lapse of a predetermined period of time within which the purchaser may evaluate the goods, services, or other value and either accept or refuse delivery; and/or any other suitable, predefined event. Preferably, the transaction mechanism 202 withholds the funds from the seller's financial account and suitably maintains the funds in the escrow account pending the occurrence of the escrow release event. Debiting of the escrow account and crediting of the seller's financial account for the amount of the funds transfer occurs once the escrow release event has transpired and the purchaser has not rejected the shipment.”)

(See Bishop, para. [0090]: “Once a transaction is deemed to be acceptable, the transaction mechanism suitably completes the transaction by debiting the purchaser's financial account, as represented by step 616. Preferably, the transaction mechanism then transfers the funds to a suitable escrow account and holds the funds in the escrow account until a suitable escrow release event has transpired, as represented by step 618. Once the escrow release event has transpired, the funds are then released from the escrow account and disbursed to the seller's financial account, as represented by step 620.”)

communicating, with at least one processor, an authorization request to an issuer system associated with the debit account.

(See Bishop, para. [0143]: “In one embodiment, to take advantage of existing transaction message formats and, thus, minimize the need to modify existing merchant systems and or POS devices, the third party account information may be transmitted in an existing field of an industry standard financial transaction format. For example, the account number on the payment instrument may direct the authorization to the issuing bank or institution, but payment request may also include encrypted information with a different account number associated with a third party for billing the charge (e.g., Sprint phone number or Sprint account number). When the issuer receives the payment request, the issuer then sends the request to Sprint for authorization. Alternatively, the issuer may authorize the request and pay the merchants, then send the request to Sprint for customer billing purposes through its typical customer billing routine.”)

In regards to claim 2,
2. (Original) The method of claim 1, wherein the guarantor data comprises at least one of payment device data associated with a payment device associated with the credit account and contact data associated with the guarantor.

(See Bishop, para. [0163]: “In one embodiment, in response to determining that the value associated with the smartcard is below a predetermined threshold, the smartcard accesses a rule that is based upon a third-party's (e.g., a co-signor or guarantor of the debt associated with the source of funds for the smartcard) preference or rule to determine whether the smartcard may be reloaded.”)

The Examiner interprets Bishop’s disclosure as corresponding to the claimed “payment device data associated with a payment device associated with the credit account”.

In regards to claim 3,
3. (Original) The method of claim 1, further comprising:
communicating, with at least one processor, a message to a computing device of the guarantor based on the guarantor data; and
receiving, with at least one processor, a response message from the computing device of the guarantor, wherein the response message comprises payment device data associated with a payment device associated with the credit account.

(See Bishop, para. [0163]: “In one embodiment, in response to determining that the value associated with the smartcard is below a predetermined threshold, the smartcard accesses a rule that is based upon a third-party's (e.g., a co-signor or guarantor of the debt associated with the source of funds for the smartcard) preference or rule to determine whether the smartcard may be reloaded. For instance, a smartcard may determine a second payment system and may also determine additional data to be included in the authorization request to the second payment system, so that the second payment system may access the third party's rules regarding reloading the smartcard.”)

In regards to claim 4,
4. (Original) The method of claim 3, wherein the message comprises user identifying data associated with the user and prompts the computing device of the guarantor to generate the response message.

(See Bishop, para. [0163]: “In one embodiment, in response to determining that the value associated with the smartcard is below a predetermined threshold, the smartcard accesses a rule that is based upon a third-party's (e.g., a co-signor or guarantor of the debt associated with the source of funds for the smartcard) preference or rule to determine whether the smartcard may be reloaded. For instance, a smartcard may determine a second payment system and may also determine additional data to be included in the authorization request to the second payment system, so that the second payment system may access the third party's rules regarding reloading the smartcard.”)

The Examiner interprets that Bishop’s “third party rules” correspond to the guarantor’s rules regarding whether the smartcard may be reloaded.  Therefore the Examiner interprets that the claimed “authorization request” includes data about the user’s account and also “prompts the computing device of the guarantor to generate the response message” regarding reloading the smartcard.

In regards to claim 5,
5. (Original) The method of claim 1, further comprising:
receiving, with at least one processor, an authorization response from the issuer system associated with the debit account, wherein the authorization response comprises an authorization approval; and
communicating, with at least one processor, a hold removal message to the issuer system associated with the credit account, the hold removal message configured to cause the issuer system associated with the credit account to remove the hold on the credit account.

(See Bishop, para. [0112]: “If the purchaser accepts the transaction, the transaction mechanism performs a suitable card authorization/authentication routine, which may include suitable credit risk and fraud risk analyses (step 1716). If the transaction is unacceptable, either due to a potential fraud risk or a credit risk, the transaction mechanism cancels the transaction and suitably notifies, such as by email, both the purchaser and the seller (step 1718). If the transaction is acceptable, the transaction mechanism suitably debits the purchaser's account. Preferably, the transaction mechanism then credits an appropriate escrow account (step 1720), pending notification by either the purchaser and/or a shipping agent that any defined escrow release event has transpired (step 1722). If the defined escrow release event transpires, the transaction mechanism suitably disburses the appropriate funds to the seller's financial account (step 1726) and notifies both the purchaser and the seller that the transaction has been completed (step 1728).”)

In regards to claim 6,
6. (Original) The method of claim 5, wherein during settlement of the payment transaction, the transaction amount is transferred from the debit account to an account of a merchant associated with the payment transaction.

(See Bishop, para. [0112]: “If the purchaser accepts the transaction, the transaction mechanism performs a suitable card authorization/authentication routine, which may include suitable credit risk and fraud risk analyses (step 1716). If the transaction is unacceptable, either due to a potential fraud risk or a credit risk, the transaction mechanism cancels the transaction and suitably notifies, such as by email, both the purchaser and the seller (step 1718). If the transaction is acceptable, the transaction mechanism suitably debits the purchaser's account. Preferably, the transaction mechanism then credits an appropriate escrow account (step 1720), pending notification by either the purchaser and/or a shipping agent that any defined escrow release event has transpired (step 1722). If the defined escrow release event transpires, the transaction mechanism suitably disburses the appropriate funds to the seller's financial account (step 1726) and notifies both the purchaser and the seller that the transaction has been completed (step 1728).”)

In regards to claim 7,
7. (Original) The method of claim 1, further comprising:
receiving, with at least one processor, an authorization response from the issuer system associated with the debit account, wherein the authorization response comprises an authorization decline; and
communicating, with at least one processor, a second authorization request to the issuer system associated with the credit account.

(See Bishop, para. [0112]: “If the purchaser accepts the transaction, the transaction mechanism performs a suitable card authorization/authentication routine, which may include suitable credit risk and fraud risk analyses (step 1716). If the transaction is unacceptable, either due to a potential fraud risk or a credit risk, the transaction mechanism cancels the transaction and suitably notifies, such as by email, both the purchaser and the seller (step 1718). If the transaction is acceptable, the transaction mechanism suitably debits the purchaser's account. Preferably, the transaction mechanism then credits an appropriate escrow account (step 1720), pending notification by either the purchaser and/or a shipping agent that any defined escrow release event has transpired (step 1722). If the defined escrow release event transpires, the transaction mechanism suitably disburses the appropriate funds to the seller's financial account (step 1726) and notifies both the purchaser and the seller that the transaction has been completed (step 1728).”)

The Examiner interprets that Bishop, para. [0112] reads upon the claimed features, if there is a change in the purchaser’s potential fraud risk or a credit risk in between the two authorization requests.

In regards to claim 8,
8. (Original) The method of claim 7, wherein during settlement of the payment transaction, the transaction amount is transferred from the credit account to an account of a merchant associated with the payment transaction.

(See Bishop, para. [0112]: “If the purchaser accepts the transaction, the transaction mechanism performs a suitable card authorization/authentication routine, which may include suitable credit risk and fraud risk analyses (step 1716). If the transaction is unacceptable, either due to a potential fraud risk or a credit risk, the transaction mechanism cancels the transaction and suitably notifies, such as by email, both the purchaser and the seller (step 1718). If the transaction is acceptable, the transaction mechanism suitably debits the purchaser's account. Preferably, the transaction mechanism then credits an appropriate escrow account (step 1720), pending notification by either the purchaser and/or a shipping agent that any defined escrow release event has transpired (step 1722). If the defined escrow release event transpires, the transaction mechanism suitably disburses the appropriate funds to the seller's financial account (step 1726) and notifies both the purchaser and the seller that the transaction has been completed (step 1728).”)

In regards to claims 9-16, they are respectively rejected on the same grounds as claims 1-8.
In regards to claims 17-20, they are respectively rejected on the same grounds as claims 1-4.
In regards to claims 21-24, they are cancelled.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0186006 A1 to Das (Eff. Filed Dec. 29, 2015.  Published June 29, 2017).  See para. [0003]:
“There can be a multitude of reasons why credit card transactions get declined. For instance, the customer may have reached his credit limit on his credit card. Another possible reason could be due to the customer missing credit card payments which may have led to a freeze on the credit card account by the issuing bank. Another reason could be a hold on a certain portion of the card's limit (for example, if the card had been used to check into a hotel).”

US 2014/0279512 A1 to Dodds-Brown (Eff. Filed Mar. 14, 2013.  Published Sept. 18, 2014). See para. [0009]:
 “An exemplary method and system disclosed herein includes receiving (by a third party computer based system for authorizing purchases) an authorization request for a transaction from a merchant involving a transaction account (e.g., reserve transaction account). As used herein, a “reserve transaction account” may include a transaction account that may or may not include a physical card (e.g., a Reserve Card). The method further comprises determining if the transaction should be authorized based on a comparison of transaction details to an individualized risk model tailored to a transaction account holder. The authorization decision is then transmitted to an issuer of the transaction account.”

Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

July 12, 2022